DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s response filed on 02/11/2022 has been entered and considered. 
Response to Arguments
3.	Applicant’s arguments filed 02/11/2022 have been fully considered. 
Allowable Subject Matter
4.	Claims 1-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a first housing component coupled to and enclosing the switching mechanism; a second housing component coupled to the switching mechanism and movable with respect to the first housing component to move the switching mechanism between the open position and the closed position; at least one aperture arranged in one of the first or second housing components; and at least one test point electrically connected to the circuit and arranged in an other of the first or second housing components, wherein the second housing component is movable with respect to the first housing component between at least: a first relative position in which the switching mechanism is in the closed position and the at least one test point is not exposed through the at least one aperture, a second relative position in which the switching mechanism is in the open position and the at least one test point is not exposed through the at least one aperture, and a third relative position in which the switching mechanism is in either the closed position or the open position and the at least one test point is exposed through the at least one aperture.”
Claims 2-15 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836